Charles H. Clark, Esq. Village Attorney, Canajoharie
You have asked whether the sheriff of a county is authorized to order or request police officers of a village to respond to law enforcement matters outside the village.
Under section 209-f(2)(a) of the General Municipal Law, the sheriff may, when in the public interest and after first advising the Governor, declare a state of special emergency in any part of the county where public peace is threatened or life or property may be endangered. During the emergency, the sheriff may, after a request for aid from the chief executive officer of a city, town or village in the county, request the chief executive officer of any other municipality in the county to make available that municipality's police force to assist the requesting municipality (id., § 209-f[2][b]). In rendering these services, the police force has the same powers, duties, rights, benefits, privileges and immunities as if they were performing their duties in the municipality where they are normally employed (id., § 209-f[d]).
Also, the chief executive officer of a county, city, town or village, when required by the public interest, may request the chief executive officer of any other local government to assign any part of its police department to provide assistance (id., § 209-m[2]). This is referred to as a request for outside assistance. A local government, including a county (id., § 209-m[1][a]), by local law may delegate to the chief of police of its police department or police force the powers granted to a chief executive officer to request and grant police assistance (id.,
§ 209 m[3]). Also, in the event the chief executive is absent or disabled, the chief of police may request or grant assistance. It appears that under this section, the term "chief of police" is defined broadly to include a sheriff (id., § 209-m[1][c]). Thus, under the foregoing authorizations, the sheriff can request that assistance be provided by the police force of another local government. Under both sections, it is discretionary as to whether a local government provides assistance.
We note also that a sheriff may deputize local government police officers to authorize an arrest outside the territorial limits of the local government when the crime or infraction was committed within these territorial limits in the presence of the officer (County Law, §654).
We conclude that under specified circumstances a sheriff may request that another local government provide police assistance.